DETAILED ACTION
This non-final office action is in response to amendments filed on 11/30/2021 for examination. Claims 1, 5, 6, 9, and 14 are amended. Claim 4 is cancelled. Clams 16 and 17 are added. Claims 1-3 and 5-17 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claims 5, 6 and 9, filed on 11/30/2021, with respect to rejection under 35 U.S.C 112 indefinite (lack of antecedent) overcame the rejections, therefore the rejections have been withdrawn.
Applicant’s arguments to claim 1 on page 9-11 with respect to rejection under 35 U.S.C 103 have been considered. Applicant first argues that “actions actually carried out on the property are recorded…. In other words, Cechetti does not teach or suggest an object containing transactions taken place by the object (i.e. a history of the object), but rather Cechetti teaches only loading patch instructions, should such updates take place”. Above argument is persuasive. New prior art, Mankovskii et al. US20180054491, is introduced. 
As provided in further detail below, applicant’s other arguments on claim 1 regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims
Regarding claim 1, applicant further argues that “the present invention provides that at each step of adding a transaction, the VPC can be used to check whether the addition off a new transaction is permitted, and thus the integrity of the data relating to the object can be checked. Such a feature is not taught or suggested in Cechetti”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, Cechetti teaches a checkcode in a block that is used to determine if the block is relevant to the device or not (Para. 0020 and 0060). If incoming block is relevant to the device, store the block to the storage on the device (Para. 0031 and 0032). Haldenby teaches a transaction include rules which gives customer-specified controls of transactions (Para. 0084 and 0093). Therefore the combination of Cechetti and Haldenby teaches wherein each transaction contains a validation program code, wherein the VPC defines rules that specify which transactions are admissible.
Regarding claim 1, applicant further argues that “There is also no suggestion in Cechetti that a transaction blockchain is stored in the object data memory of an object against unauthorized manipulation, since the blockchain described in Cechetti is used by several devices and is therefore outside of a given device under consideration or is located outside of the several devices”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, claim 1 recites “the transaction blockchain being stored in an object data memory assigned to the object”, it does not recite the memory is inside the object. Any database or blockchain storing records/events/actions for a particular object can be read as storing in an object data memory assigned to the object. Second, Cechetti teaches device (210) contains a blockchain node component (240) which acting like a partial storing node for side chain (sub-chain) (Fig. 2, Para. 0029 and 0032). Third, the sidechain 230 is derived from main chain 
Regarding claim 1, applicant at last argues that “Haldenby does not rectify the elements that are not taught or suggested by Cechetti. Haldenby does not teach or suggest a transaction blockchain specific to an object for containing tamper proof information related to the measures taken by the object or measures undertaken on the object”. Examiner carefully reviewed applicant’s argument but respectfully disagree. Cechetti teaches how to derive a side chain which only stores data related to a device based on checkpoint information in the block and Haldenby is introduced to teach each transaction contains a validation program code (Para. 0084 and Para. 0093). Mankovskii teaches the each transaction specifies a measure undertaken on the object (Para. 0031, 0032 and 0033). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim 1 is rejected for the following deficiencies
It’s not clear where the preamble ends and the body begins (MPEP §2111.02)
It’s not clear whether the claim is open or closed because there is no transitional phrase (e.g, comprising or consisting) (MPEP §2111.03)
It’s not clear what are the required functions/steps need to be performed because the claim is nothing but many “wherein” clauses (MPEP §2111.04)
Regarding claim 14 although different, but is similar to claim 1, therefore claim 14 is rejected with same reason as listed above.
Claims 2-3, 4-13 and 15-17 are rejected for carrying same deficiencies

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 7, 11, 12, 14 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchetti et al. (US20170031676, hereinafter Cec) in view of Haldenby et al. (US20170046693, hereinafter Hal), and further in view of Mankovskii et al. (US20180054491, hereinafter Mank). 
Regarding claim 1, Cec teaches a method for tamper-proof storage of information with respect to object-related measures (Cec: a blockchain to store a patch which could be a firmware/software update with commands, data and code; Para. 0020, 0016); wherein the object-relating measures relating to an object are contained as transactions in transaction blocks that are linked together in a transaction blockchain of the object (Cec: device 210 receives blockchain update block 220 which comprise a patch (code. commands etc). The patch data can be extracted to create a side chain 230 and added to a block having data indicating a previous block; Para. 0030, 0032), the transaction blockchain being stored in an object data memory assigned to the object (Cec: device 210 contains a blockchain node component which stores a sidechain derived from main chain; Fig. 2; Para. 0029-0032); wherein each block contains a validation program code wherein the VPC defines rules that specify which blocks are admissible (Cec: a block contains checkpoint information with a criterion, device accepts blocks which are relevant to the device and discard irrelevant block based on the criterion; Para. 0020, 0025; Para. 0031). 
Yet, Cec does not explicitly teach wherein each transaction contains a validation program code.
However, in the same field of endeavor, Hal teaches wherein each transaction contains a validation program code (Hal: each transaction contains rule engine; Para. 0084; Para. 0114; Para. 0162). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Cec to include wherein each transaction contains a validation program code as disclosed by Hal. One of ordinary skill in the art would have been motivated to make this modification in order to protect sensitive and confidential instructions through blockchain as suggested by Hal (Hal: Para. 0018). 
Combination of Cec and Hal does not teach wherein each transaction block comprises at least one transaction that specifies a measure undertaken on the object  or a measure undertaken by the object itself.
However, in the same field of endeavor, Mank teaches wherein each transaction block  comprises at least one transaction  that specifies a measure undertaken on the object  or a measure undertaken by the object  itself (Mank: a blockchain agent generates respective records that specifies an action (performed or to-be-performed) on the specified object; Para. 0031-33). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein each transaction block comprises at least one transaction that specifies a measure undertaken on the object or a measure undertaken by the object itself
Regarding claim 2, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. In addition, Cec further teaches wherein the transaction blocks  of the transaction blockchain  of the object  are linked together by way of a cryptographic hash function, wherein an associated individual hash function  is used for each object  or wherein an associated hash function  is used for a plurality of objects  of a group of objects (Cec: Para. 0046: FIG. 5 is a depiction of a system 500 that facilitates computer data distribution via a blockchain comprising a plurality of block types in accordance with aspects of the subject disclosure. System 500 can include SUBB head 530 that can be linked or chained to SUBB tail 536 via SUBB 531, SUBB 532, SUBB 533, checkpoint SUBB 534, SUBB 535, etc. SUBB head 531, SUB 532-533, 535, etc., checkpoint SUBB 534 and SUBB tail 536, collectively SUBB 530-536, can each comprise a patch, e.g., code, code segment, command, data, etc. SUBB 530-536 can represent a blockchain that facilitates computer data distribution. In some embodiments, SUBB 530-536 can be received by devices, e.g., 110, 210, 302, 303, 310-314, 404, 410-415, etc. SUBB 530-536 can be stored in device data stores that can comprise a memory of device, a storage device, a blockchain node component of a device, etc., as disclosed elsewhere herein. A patch can be hashed and comprised in SUBB 530-536 such that it can be decrypted and employed, at least in part, by a device to perform operations, e.g., SUBB 530-536 can be employed by a device. Operations can comprise updating software/firmware, altering a state of a device, update data of a device; Para. 0048: The null SUBB hash, or previous SUBB hash in blocks other than SUBB tail 536, can be a cryptographic hash of the previous block); 
Regarding claim 7, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. In addition, Cec further teaches wherein each transaction block of the transaction blockchain  receives a timestamp , a digital signature  and/or proof-of-work evidence (Cec: Fig. 5: SUBB (531, 534, 536): timestamp, signature and nonce; Para. 0039: the SUBB is a block in the blockchain that typically comprises a hash of the patc
Regarding claim 11, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. In addition, Cec further teaches wherein the transaction blockchain  of an object  is read from the object data memory of the object  by means of a read device and the transactions  contained in the transaction blocks of the transaction blockchain  are verified as admissible on the basis of their respective validation program code (Cec: Para. 0025: Where sufficient allocated memory is available and where SUBB 120 is determined to satisfy a rule relating to storage of SUBB 120, SUBB 120 can be stored by device 110. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch; Para. 0054: Method 600, at 630, can comprise employing the payload of the SUBB by the device in response to determining that the SUBB is relevant to the device. At this point method 600 can end. Where the identifier and device parameter result in determining that the SUBB is relevant at 620, method 600 can, at 630, decrypt the payload and employ the code, code segment, command, data, etc., of the payload by the device; Para. 0024: A patch of SUBB 120 can be employed, at least in part, by device 110 to perform operations. Operations can comprise updating software/firmware, altering a state of device 110, update data of device 110). 
Regarding claim 12, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. In addition, Cec further teaches wherein a transaction verified as admissible on the basis of its validation program code  at the time of writing to the object data memory of the object  and/or at thePCT/EP2018/050200- 17 - 2017P02653WOUS time of reading from the object data memory of the object  automatically triggers the corresponding measure on the object  or confirms the measure being undertaken on the object (Cec: Para. 0025: Where sufficient allocated memory is available and where SUBB 120 is determined to satisfy a rule relating to storage of SUBB 120, SUBB 120 can be stored by device 110. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch). 
Regarding claim 14, Cec teaches a system for controlling and monitoring measures that can be undertaken on objects or that can be undertaken by objects themselves, wherein an object data memory is assigned to each object of the system (Cec: a blockchain to store a patch which could be a firmware/software update with commands, data and code; which could be employed by a device; Para. 0020, 0016; Abstract; Para. 0024; Para. 0028; device 210 includes a blockchain node component 240; Fig. 2); wherein the measures relating to the object  are contained as transactions  in transaction blocks  that are linked together in a transaction blockchain of the object (Cec: device 210 receives blockchain update block 220 which comprise a patch (code. commands etc). The patch data can be extracted to create a side chain 230 and added to a block having data indicating a previous block; Para. 0030, 0032), the  transaction blockchain being stored in the object data memory  of the object (Cec: device 210 contains a blockchain node component which stores a sidechain derived from main chain; Fig. 2; Para. 0029-0032); wherein each block contains a validation program code, wherein the VPC defines rules that specify which blocks are admissible (Cec: a block contains checkpoint information with a criterion, device accepts blocks which are relevant to the device and discard irrelevant block based on the criterion; Para. 0020, 0025; Para. 0031).
Yet, Cec does not explicitly teach wherein each transaction contains a validation program code.
However, in the same field of endeavor, Hal teaches wherein each transaction contains a validation program code (Hal: each transaction contains rule engine; Para. 0084; Para. 0114; Para. 0162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Cec to include wherein each transaction contains a validation program code as disclosed by Hal. One of ordinary skill in the art would 
Combination of Cec and Hal does not teach wherein each transaction block comprises at least one transaction that specifies a measure undertaken on the object  or a measure undertaken by the object itself.
However, in the same field of endeavor, Mank teaches wherein each transaction block  comprises at least one transaction  that specifies a measure undertaken on the object  or a measure undertaken by the object  itself (Mank: a blockchain agent generates respective records that specifies an action (performed or to-be-performed) on the specified object; Para. 0031-33). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein each transaction block comprises at least one transaction that specifies a measure undertaken on the object or a measure undertaken by the object itself as disclosed by Mank. One of ordinary skill in the art would have been motivated to make this modification in order to record actions related to certain objects using blockchain as suggested by Mank (Mank: Para. 0031). 
Regarding claim 15, combination of Cec, Hal and Mank teaches the system as claimed in claim 14. In addition, Cec further teaches wherein the objects comprise hardware components, more particularly devices, and/or software components, more particularly utility software (Cec: Para. 0028: System 200 can include device 210. Device 210 can comprise a processor and memory. Device 200 can be, for example, a computer, a smartphone, a laptop computer, a tablet computer, a vehicle computer, a computer enabled appliance, a wearable computer, a sensor device, a drone device, or nearly any other computing device, etc. In an embodiment, device 210 can be a computer enabled IoT device; Para. 0030: Device 210 can receive SUBB 220. SUBB 220 can comprise a patch, e.g., code, code segment, command, data…. A patch of SUBB 220 can be employed, at least in part, by device 210 to perform operations. Operations can comprise updating software/firmware, altering a state of device 210, update data of device 210). 
Regarding claim 16 and 17, combination of Cec, Hal and Mank teaches the method of claim 1. In addition, Cec teaches wherein an additional transaction block, following its successful validation, is linked to the last transaction block situated at the end of the transaction blockchain of the object (Cec: Para. 0018-0019; Para. 0048, Para. 0032); wherein the transaction blockchain of an object is read from the object data memory of the object (Cec: Para. 0032) and the transactions contained in the transaction blocks of the transaction blockchain are verified as admissible on the basis of their respective validation program code at the time of writing to the object data 16/495,1164memory of the object (Para. 0031-0032). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal and Mank, and further in view of  Dorri et al. (“Blockchain in Internet of Things: Challenges and Solutions”, hereinafter Dorri). 
Regarding claim 3, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. 
Yet, the combination does not explicitly teach wherein the transaction blocks of the transaction blockchain of the object are linked together by way of pointer addresses.
However, in the same field of endeavor, Dorri teaches wherein the transaction blocks of the transaction blockchain of the object are linked together by way of pointer addresses (Dorri: Page 4, para. 01: The miner adds a pointer to the previous block, copies the policy in the previous block header to the new block and chains the block to the BC). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the transaction blocks of the transaction blockchain of the object are linked together by way of pointer addresses as disclosed by Dorri. One of ordinary skill in the art would have been motivated to . 
Claim 5, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal and Mank, and further in view of  Xie et al. (US20190288854, hereinafter Xie).
Regarding claim 5, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. 
Yet, the combination does not teach wherein an additional transaction block of the transaction blockchain of the object is generated automatically as soon as a predetermined time period ends or as soon as the number of transactions contained in a last transaction block of the transaction blockchain reaches a threshold or in response to a detected event or in response to a user command.
However, in the same field of endeavor, Xie teaches wherein an additional transaction block of the transaction blockchain of the object is generated automatically as soon as a predetermined time period ends or as soon as the number of transactions contained in a last transaction block of the transaction blockchain reaches a threshold or in response to a detected event or in response to a user command (Xie: Para. 0112: The new block in the blockchain is periodically generated by the above “miners” by executing the PoW consensus competition mechanism (this mechanism may be understood as follows: for example, the “miners” calculate random numbers together according to preset random number requirement which is an example of preset technical requirements of blocks, and the block generated by the “miner” which calculates the random number meeting the random number requirement at first is used as the new block), therefore the time interval for generating the new block is usually related to the above-mentioned preset technical requirements, and the time interval of the blockchain to generate the new block can be changed by setting different preset technical requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include 
Regarding claim 8, combination of Cec, Hal, Mank and Xie teaches the method as claimed in claim 5. In addition, Cec further teaches wherein an additional transaction block , following its successful validation, is linked to the last transaction block situated at the end of the transaction blockchain of the object (Cec: Fig. 5: SUBB (531, 534, 536): previous SUBB hash; Para. 0039: the SUBB is a block in the blockchain that typically comprises a hash of the patch; Para. 0046: System 500 can include SUBB head 530 that can be linked or chained to SUBB tail 536 via SUBB 531, SUBB 532, SUBB 533, checkpoint SUBB 534, SUBB 535). 
Regarding claim 9, combination of Cec, Hal, Mank and Xie teaches the method as claimed in claim 8. In addition, Cec further teaches wherein an additional transaction block is validated as valid should all transactions contained in the additional transaction block be verified as admissible by means of their associated validation program code (Cec: Para. 0025: Where sufficient allocated memory is available and where SUBB 120 is determined to satisfy a rule relating to storage of SUBB 120, SUBB 120 can be stored by device 110. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch). 
Regarding claim 13, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. 

However, in the same field of endeavor, Xie teaches wherein a plurality of transaction blocks of the transaction blockchain of an object are automatically combined to form a transaction block as soon as a predetermined time period ends or as soon as the number of transaction blocks contained in the transaction blockchain reaches a threshold or in response to a detected event, in particular when memory in the object data memory runs low, or in response to a user command (Xie: Para. 0112: The new block in the blockchain is periodically generated by the above “miners” by executing the PoW consensus competition mechanism (this mechanism may be understood as follows: for example, the “miners” calculate random numbers together according to preset random number requirement which is an example of preset technical requirements of blocks, and the block generated by the “miner” which calculates the random number meeting the random number requirement at first is used as the new block), therefore the time interval for generating the new block is usually related to the above-mentioned preset technical requirements, and the time interval of the blockchain to generate the new block can be changed by setting different preset technical requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a plurality of transaction blocks of the transaction blockchain of an object are automatically combined to form a transaction block as soon as a predetermined time period ends or as soon as the number of transaction blocks contained in the transaction blockchain reaches a threshold or in response to a detected event, in particular when memory in the object data memory runs low, or in response to a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal and Mank, and further in view of Ford (US20160261690). 
Regarding claim 6, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. 
Yet, the combination does not teach wherein an admissible transaction is selected from a group of predetermined transactions that are admissible for the object and the admissible transaction is stored in the last transaction block of the transaction blockchain.
However, in the same field of endeavor, Ford teaches wherein an admissible transaction is selected from a group of predetermined transactions that are admissible for the object and the admissible transaction is stored in the last transaction block of the transaction blockchain (Ford: Para. 0084: the device 310 retrieves the block chain and identifies (342) that the configuration message in block chain is directed to it. Responsive to the message being relevant to the device, in embodiments, the device 310 takes one or more actions based upon the configuration message; Para. 0045: The block chain includes blocks with data regarding recent transactions and/or messages)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a transaction is selected from a group of predetermined transactions that are admissible for the object and the transaction is stored in the last transaction block of the transaction blockchain as disclosed by Ford. One of ordinary skill in the art would have been motivated to make this modification in order to processing information more efficiently as suggested by Ford (Ford: Para. 0005). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over . 
Regarding claim 10, combination of Cec, Hal and Mank teaches the method as claimed in claim 1. In addition, Hal teaches wherein at least one, or each, transaction  has a public key of an object owner and a digital signature (Hal: Fig. 2: Transaction (202); user 110’s pubic key (202B); user 108’s signature (202C); Para. 0058: as illustrated in FIG. 2, transaction 202 may include input data…output data…… the output data consistent with the disclosed embodiments may include, but is not limited to, a quantity or number of units of the tracked asset portion that are subject to transfer in transaction 202 and a public key of the recipient (e.g., public key 202B of user 110); Para. 0059: the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional blockchain ledger architecture). 
Yet, the combination does not teach one transaction has a specification of a key algorithm used for a digital signature. 
However, in the same field of endeavor, Owl teaches one transaction has a specification of a key algorithm used for a digital signature (Owl: Para. 0007: The simple form of a digital signature for a message is to apply a cryptographic “hash” or “digest” function (using an algorithm such as the Message Digest algorithm MD5 or the Secure Hashing Algorithm SHA/1) to the message to produce a short digest representing the longer message….The digest is then encrypted with the signer's private signature key to yield a signature block for the message (for example using the Digital Signature Algorithm, DSA). The message, the signature block, the algorithms used for hashing and encryption, and a way of obtaining the signer's public key are all sent to the recipient who can confirm the validity of the signature block by hashing the message, decrypting the signature block, and comparing the resulting short digests). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include one . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salami et al. US20170345011: SP signs the transaction with ECDSA signature
Davis US20180183600:  the input includes the private key and/or signing algorithms to be used in generating the digital signature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                        /TAGHI T ARANI/           Supervisory Patent Examiner, Art Unit 2438